Case 0:21-cv-60965-XXXX Document 1 Entered on FLSD Docket 05/06/2021 Page 1 of 12




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

   Avraham Nahon, individually and on behalf of all others
   similarly situated,                                                 Case. No.: 0:21-cv-60965
                                             Plaintiff,                CLASS ACTION COMPLAINT
                                                                       DEMAND FOR JURY TRIAL
            -v.-
   United Collection Bureau, Inc; and
   John Does 1-25,
                                          Defendants.

         Plaintiff Avraham Nahon (“Plaintiff”) brings this Class Action Complaint by and through

  his attorneys, Zeig Law Firm, LLC, against Defendant United Collection Bureau, Inc., (“United”),

  individually and on behalf of a class of all others similarly situated, pursuant to Rule 23 of the

  Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s counsel, except

  for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's personal

  knowledge.

                         INTRODUCTION/PRELIMINARY STATEMENT

       1.          The Fair Debt Collection Practices Act (“FDCPA”) was enacted in response to the

  "abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

  debt collectors." 15 U.S.C. §1692(a). This was because of the concern that "abusive debt collection

  practices contribute to the number of personal bankruptcies, to material instability, to the loss of

  jobs, and to invasions of individual privacy." Id. Congress concluded that "existing laws…[we]re

  inadequate to protect consumers," and that "'the effective collection of debts" does not require

  "misrepresentation or other abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

       2.          The purpose of the Act was not only to eliminate abusive debt collection practices,

  but also to ensure “that those debt collectors who refrain from using abusive debt collection practices

  are not competitively disadvantaged." Id. § 1692(e). After determining that the existing consumer
Case 0:21-cv-60965-XXXX Document 1 Entered on FLSD Docket 05/06/2021 Page 2 of 12




  protection laws were inadequate. Id. § 1692(b), Congress gave consumers a private cause of action

  against debt collectors who fail to comply with the Act. Id. § 1692k.

                                     JURISDICTION AND VENUE

        3.        The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

  15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any State law claims in this action

  pursuant to 28 U.S.C. § 1367(a).

        4.        Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

  where a substantial part of the events or omissions giving rise to the claim occurred and where

  Plaintiff resides.

                                     NATURE OF THE ACTION

        5.        Plaintiff brings this class action on behalf of a class of Florida consumers under §

  1692 et seq. of Title 15 of the United States Code, also known as the Fair Debt Collections Practices

  Act ("FDCPA"), and

        6.        Plaintiff is seeking damages and declaratory relief.

                                                PARTIES

        7.        Plaintiff is a resident of the State of Florida, County of Broward.

        8.        Defendant United is a "debt collector" as the phrase is defined in 15 U.S.C.

  § 1692(a)(6) and used in the FDCPA with an address for service at 50 West Broad Street, Suite

  1330, Columbus, OH 43215.

        9.        Defendant United is a company that uses the mail, telephone, and facsimile and

  regularly engages in business the principal purpose of which is to attempt to collect debts alleged to

  be due itself or another.
Case 0:21-cv-60965-XXXX Document 1 Entered on FLSD Docket 05/06/2021 Page 3 of 12




       10.         John Does 1-25, are fictitious names of individuals and businesses alleged for the

  purpose of substituting names of Defendants whose identities will be disclosed in discovery and

  should be made parties to this action.

                                        CLASS ALLEGATIONS

       11.    Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ. P.

  23(a) and 23(b)(3).

       12.    The Class consists of:

              a.     all individuals with addresses in the State of Florida;

              b.     to whom United sent an initial collection letter;

              c.     attempting to collect a consumer debt;

              d.     providing multiple addresses;

              e.     where the letter does not identify which address is the correct one to send a

                     dispute; and

              f.     which letter was sent on or after a date one (1) year prior to the filing of this action

                     and on or before a date twenty-one (21) days after the filing of this action.

       13.    The identities of all class members are readily ascertainable from the records of

  Defendants and those companies and entities on whose behalf they attempt to collect and/or have

  purchased debts.

       14.    Excluded from the Plaintiff Class is the Defendant and all officers, members, partners,

  managers, directors and employees of the Defendant and its respective immediate families, and legal

  counsel for all parties to this action, and all members of their immediate families.

       15.    There are questions of law and fact common to the Plaintiff Class, which common issues

  predominate over any issues involving only individual class members. The principal issue is whether
Case 0:21-cv-60965-XXXX Document 1 Entered on FLSD Docket 05/06/2021 Page 4 of 12




  the Defendant’s written communications to consumers, in the forms attached as Exhibit A, violate

  15 U.S.C. §§ 1692e, 1692f, and 1692g.

       16.    The Plaintiff’s claims are typical of the class members, as all are based upon the same

  facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the Plaintiff

  Class defined in this complaint. The Plaintiff has retained counsel with experience in handling

  consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor his attorneys

  have any interests, which might cause them not to vigorously pursue this action.

       17.    This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

  defined community interest in the litigation:

                 a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                     that the Plaintiff Class defined above is so numerous that joinder of all members

                     would be impractical.

                 b. Common Questions Predominate: Common questions of law and fact exist as

                     to all members of the Plaintiff Class and those questions predominance over any

                     questions or issues involving only individual class members. The principal issue

                     is whether the Defendants' written communications to consumers, in the forms

                     attached as Exhibit A violate 15 U.S.C. §§ 1692e, 1692f, and 1692g.

                 c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                     The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                     Defendants' common uniform course of conduct complained of herein.

                 d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                     class members insofar as Plaintiff has no interests that are adverse to the absent
Case 0:21-cv-60965-XXXX Document 1 Entered on FLSD Docket 05/06/2021 Page 5 of 12




                     class members. The Plaintiff is committed to vigorously litigating this matter.

                     Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                     complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                     any interests which might cause them not to vigorously pursue the instant class

                     action lawsuit.

                 e. Superiority: A class action is superior to the other available means for the fair

                     and efficient adjudication of this controversy because individual joinder of all

                     members would be impracticable. Class action treatment will permit a large

                     number of similarly situated persons to prosecute their common claims in a single

                     forum efficiently and without unnecessary duplication of effort and expense that

                     individual actions would engender.

       18.       Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

  is also appropriate in that the questions of law and fact common to members of the Plaintiff Class

  predominate over any questions affecting an individual member, and a class action is superior to

  other available methods for the fair and efficient adjudication of the controversy.

       19.       Depending on the outcome of further investigation and discovery, Plaintiff may, at

  the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

  to Fed. R. Civ. P. 23(c)(4).

                                       FACTUAL ALLEGATIONS

       20.       Plaintiff repeats the above allegations as if set forth here.

       21.       Some time prior to November 10, 2020, Plaintiff allegedly incurred an obligation to

  Citibank, NA (“Citibank”).
Case 0:21-cv-60965-XXXX Document 1 Entered on FLSD Docket 05/06/2021 Page 6 of 12




       22.         The obligation arose out of a transaction involving a debt to Citibank in which

  money, property, insurance or services, which are the subject of the transaction(s), were incurred

  solely for personal purposes, specifically a Citibank Mastercard credit card.

       23.         The alleged Citibank obligation is a "debt" as defined by 15 U.S.C.§ 1692a (5).

       24.         Citibank is a "creditor" as defined by 15 U.S.C. § 1692a (4).

       25.         Upon information and belief, Citibank contracted with the Defendant United to

  collect the alleged debt.

       26.         Defendant United collects and attempts to collect debts incurred or alleged to have

  been incurred for personal, family or household purposes on behalf of creditors using the United

  States Postal Services, telephone and internet.


                              Violation - November 10, 2020 Collection Letter

       27.         On or about November 10, 2020, Defendant sent the Plaintiff an initial collection

  letter regarding the alleged debt owed to Citibank. See Letter attached as Exhibit A.

       28.         The letter ostensibly provides the notices as required by 15 U.S.C. § 1692g regarding

  disputing the debt.

       29.         However, there are two addresses listed for Defendant:

                   a. 5620 Southwyck Blvd, Suite 206, Toledo, OH 43614

                   b. P.O. Box 140310, Toledo, OH 43614

       30.         None of the two addresses are specifically identified as the correct address where to

  send disputes.

       31.         Plaintiff was therefore confused as to how to properly dispute the debt and exercise

  his rights under § 1692g.
Case 0:21-cv-60965-XXXX Document 1 Entered on FLSD Docket 05/06/2021 Page 7 of 12




            32.   Upon information and belief, disputes sent to one or more of these addresses will not

  be honored by Defendant.

            33.   Even if disputes would be honored at both addresses, they would not be properly

  processed at both addresses.

            34.   Disputes sent to the two addresses would not be handled identically.

            35.   The processing times at one or more of the addresses are unreasonable in relation to

  the requirements of Section 1692g.

            36.   In addition, and upon information and belief, one of the two addresses is not

  Defendant’s.

            37.   It belongs to a third-party letter vendor.

            38.   This significantly delays disputes from reaching Defendant, if it even reaches them

  at all.

            39.   A dispute handled in this manner does not comply with the law.

            40.   Listing multiple addresses misled Plaintiff into believing a proper dispute can be sent

  to each address and be treated identically.

            41.   Plaintiff was therefore unable to straightforwardly dispute the debt resulting in

  wasted time.

            42.   Without clear direction as to where to mail a written dispute, the least sophisticated

  consumer would likely not dispute the debt at all.

            43.   Without clear direction as to where to mail a written dispute, the least sophisticated

  consumer would likely not dispute the debt at all because s/he would be frightened of calling the

  collection agency where highly trained and aggressive debt collectors answer calls.

            44.   Plaintiff was therefore unable to evaluate his options of how to handle this debt.
Case 0:21-cv-60965-XXXX Document 1 Entered on FLSD Docket 05/06/2021 Page 8 of 12




        45.       If Plaintiff would have sent payment to the wrong address, he would remain liable

  for the balance.

        46.       The least sophisticated consumer also may not send payment for fear that it would

  not be properly handled or accepted if sent to the wrong address.

        47.       Because of Defendant’s actions, Plaintiff expended time, money, and effort in

  determining the proper course of action.

        48.       In addition, Plaintiff suffered emotional harm due to Defendants’ improper acts.

        49.       These violations by Defendant were knowing, willful, negligent and/or intentional,

  and Defendant did not maintain procedures reasonably adapted to avoid any such violations.

        50.       Defendants’ collection efforts with respect to this alleged debt from Plaintiff caused

  Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides Plaintiff

  with the legally protected right to be not to be misled or treated unfairly with respect to any action

  for the collection of any consumer debt.

        51.       Defendants’ deceptive, misleading and unfair representations with respect to its

  collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability to

  intelligently respond to Defendants’ collection efforts because Plaintiff could not adequately

  respond to Defendants’ demand for payment of this debt.

        52.       Defendants’ actions created an appreciable risk to Plaintiff of being unable to

  properly respond or handle Defendants’ debt collection.

        53.       Plaintiff was confused and misled to his detriment by the statements in the dunning

  letter, and relied on the contents of the letter to his detriment.

        54.       Plaintiff would have pursued a different course of action were it not for Defendant’s

  statutory violations.
Case 0:21-cv-60965-XXXX Document 1 Entered on FLSD Docket 05/06/2021 Page 9 of 12




       55.      As a result of Defendant’s deceptive, misleading and false debt collection practices,

  Plaintiff has been damaged.


                                     COUNT I
             VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                               15 U.S.C. §1692e et seq.

         56.    Plaintiff repeats the above allegations as if set forth here.

         57.    Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

     violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

         58.    Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive, or

     misleading representation or means in connection with the collection of any debt.

         59.    Defendant violated said section by deceptively and/or misleadingly providing

     multiple addresses and not identifying which one should be used to dispute the debt, in violation

     of § 1692e and § 1692e (10).

         60.    By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

     conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

     and attorneys’ fees.

                                     COUNT II
             VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                               15 U.S.C. §1692f et seq.

         61.    Plaintiff repeats the above allegations as if set forth here.

         62.    In the alternative, Defendant’s debt collection efforts attempted and/or directed

     towards the Plaintiff violated various provisions of the FDCPA, including but not limited to 15

     U.S.C. § 1692f.

         63.    Pursuant to 15 U.S.C. § 1692f, a debt collector may not use any unfair or

     unconscionable means in connection with the collection of any debt.
Case 0:21-cv-60965-XXXX Document 1 Entered on FLSD Docket 05/06/2021 Page 10 of 12




         64.     Defendant violated this section by unfairly providing multiple addresses and not

      identifying which one should be used for disputing the debt.

         65.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

      conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

      and attorneys’ fees.

                                    COUNT III
            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. §1692g et seq.

         66.     Plaintiff repeats the above allegations as if set forth here.

         67.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

      violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

         68.     Pursuant to 15 U.S.C. § 1692g:

                    Within five days after the initial communication with a consumer in

                    connection with the collection of any debt, a debt collector shall, unless the

                    following information is contained in the initial communication or the

                    consumer has paid the debt, send the consumer a written notice containing –

                         1. The amount of the debt;

                         2. The name of the creditor to whom the debt is owed;

                         3. A statement that unless the consumer, within thirty days after

                             receipt of the notice, disputes the validity of the debt, or any

                         4. portion thereof, the debt will be assumed to be valid by the debt-

                             collector;

                         5. A statement that the consumer notifies the debt collector in

                             writing within thirty-day period that the debt, or any portion

                             thereof, is disputed, the debt collector will obtain verification of
Case 0:21-cv-60965-XXXX Document 1 Entered on FLSD Docket 05/06/2021 Page 11 of 12




                               the debt or a copy of a judgment against the consumer and a copy

                               of such verification or judgment will be mailed to the consumer

                               by the debt collector; and

                          6. A statement that, upon the consumer’s written request within the

                               thirty-day period, the debt collector will provide the consumer

                               with the name and address of the original creditor, if different

                               from the current creditor.

          69.     Defendant violated this section by providing multiple addresses and not identifying

      which one should be used for disputing the debt thereby failing to provide the proper notice

      required by §1692g in an initial collection letter.

          70.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

      conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

      and attorneys’ fees.

                                    DEMAND FOR TRIAL BY JURY

          71.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

      a trial by jury on all issues so triable.

                                          PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Avraham Nahon, individually and on behalf of all others

   similarly situated, demands judgment from Defendant United as follows:

          i.    Declaring that this action is properly maintainable as a Class Action and certifying

       Plaintiff as Class representative, and Justin Zeig, Esq. as Class Counsel;

         ii.    Awarding Plaintiff and the Class statutory damages;

        iii.    Awarding Plaintiff and the Class actual damages;
Case 0:21-cv-60965-XXXX Document 1 Entered on FLSD Docket 05/06/2021 Page 12 of 12




       iv.   Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

      expenses;

        v.   Awarding pre-judgment interest and post-judgment interest; and

       vi.   Awarding Plaintiff and the Class such other and further relief as this Court may deem

      just and proper.


         Dated: May 6, 2021                         Respectfully Submitted,


                                                           Zeig Law Firm, LLC

                                                           /s/ Justin Zeig
                                                           Justin Zeig, Esq.
                                                           3475 Sheridan Street, Ste 310
                                                           Hollywood, FL 33021
                                                           P. (754) 217-3084
                                                           F. (954) 272-7807
                                                           Justin@zeiglawfirm.com

                                                           Attorneys for Plaintiff
